Citation Nr: 0701856	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition. 

2.  Entitlement to service connection for a testicle 
condition.  

3.  Entitlement to service connection for an eye condition. 

4.  Entitlement to an initial disability rating higher than 
10 percent for right disc protrusion at L5-S1 and left disc 
protrusion at L4-5 with an annular tear and degenerative 
osteochondral changes of the lumbar spine. 

5.  Entitlement to an initial disability rating higher than 
10 percent for left lumbosacral radiculopathy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983 and from January 1984 to January 1987, with 
additional service with the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Juan, the Commonwealth of Puerto Rico, which adjudicated the 
issues on appeal.

In his notice of disagreement submitted in June 2005, the 
veteran also raised the issue of entitlement to service 
connection for a dental condition.  As this matter has not 
been procedurally developed for appellate review, the Board 
refers it back to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability regarding the veteran's ankles. 

2.  There is no evidence of a diagnosis or any current 
existing chronic disability regarding the veteran's 
testicles. 

3.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his visual defect is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.

4.  The veteran's low back disability is manifested by motion 
in every direction, with flexion of 60 degrees, and bed rest 
prescribed by a physician for one to two weeks during a 12 
month period.  

5.  The veteran's disability due to left lumbosacral 
radiculopathy is manifested by no more than mild incomplete 
paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  A bilateral ankle condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  A testicle condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

3.  An eye condition was not incurred in or aggravated by 
service, and was not subject to a superimposed disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303, 4.9 (2006).

4.  The criteria for an initial disability rating of 20 
percent, but no greater, for right disc protrusion at L5-S1 
and left disc protrusion at L4-5 with an annular tear and 
degenerative osteochondral changes of the lumbar spine have 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2006).

5.  The criteria for an initial disability rating higher than 
10 percent for left lumbosacral radiculopathy have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8520 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a 
Bilateral Ankle Condition and a 
Testicle Condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he has a bilateral ankle condition 
and a testicle condition, both of which had their onset while 
on active duty.  However, his service medical records make no 
reference to problems concerning his ankles or testicles.  
Therefore, these records provide highly probative evidence 
against the veteran's claims.

More importantly, the veteran has not submitted any evidence 
showing that he currently has a disability involving his 
ankles or genitourinary system.  With respect to his ankles, 
a January 2004 VA outpatient treatment record notes the 
veteran's complaints of pain in his left leg and ankle.  
However, the only diagnosis was deep venous thrombosis of the 
left lower extremity.  Parenthetically, the Board notes that 
service connection has been established for deep venous 
thrombosis of the left leg, which is not an issue before the 
Board.  Moreover, a VA orthopedic examination performed in 
March 2004 concluded that there was no evidence of any 
disability involving either ankle.  In short, the post-
service medical evidence provides highly probative evidence 
against the veteran's claim.  

With respect to the veteran's testicles, a VA general medical 
examination report dated in March 2004 makes no reference to 
genitourinary problems.  Indeed, a physical examination 
revealed that the veteran had normal genitalia, with no 
evidence of urine tract pathology.  Thus, no diagnosis 
involving the veteran's testicles was provided, providing 
highly probative evidence against this claim.

The Board also reviewed VA outpatient treatment records dated 
from 2002 to 2005, none of which notes any complaint, 
treatment, or finding concerning the veteran's testicles.  
Hence, the post-service medical evidence provides highly 
probative evidence against the veteran's claim of entitlement 
to service connection for a testicle condition. 

Since there is no medical evidence of a current disability 
involving the veteran's ankles or genitourinary system, his 
claims must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  These 
claims only undermine the veteran's overall credibility, 
which provides negative evidence against all of the veteran's 
claims.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a bilateral ankle condition and a 
testicle condition.  Accordingly, his appeal is denied.

II.  Service Connection for An Eye Condition

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  
Therefore, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  The evidence must show that the refractive error 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).

In this case, there is no medical evidence that the veteran's 
refractive error was subject to a superimposed disease or 
injury during service that resulted in increased disability.  
His service medical records show that he was first seen in 
March 1984 for bacterial conjunctivitis  In November 1985, 
the veteran was prescribed ocular lubricant after reporting 
that he felt as though something was in his left eye.  During 
a periodic examination in October 1986, the veteran checked 
the box for "yes" next to "Eye trouble"; however, a 
clinical evaluation of his eyes was normal.  In April 1989, 
the veteran complained of double vision when welding, as well 
as a three week history of red and itchy eyes.  The 
diagnostic impression was possible allergies.  The veteran 
was treated for bacterial conjunctivitis again in June 1989, 
which apparently resolved.  

Overall, the veteran's service medical records show treatment 
for eye problems involving bacterial conjunctivitis and 
possible allergies in service.  However, since none of these 
records makes any reference to a superimposed disease or 
injury to either eye, they provide highly probative evidence 
against the veteran's claim.

In addition, a VA eye examination report dated in March 2005 
makes no reference to a superimposed disease or injury 
causing additional disability to either eye.  Indeed, the 
only diagnosis was "refractive error - hyperopia and 
presbyopia."  "Hyperopia" is simply farsightedness.  
Dorland's Illustrated Medical Dictionary 797 (28th ed. 1994).  
"Presbyopia" is a visual condition that becomes apparent, 
especially in middle age, and in which loss of elasticity of 
the lens of the eye causes defective accommodation and an 
inability to focus sharply for near vision.  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Hence, neither 
hyperopia nor presbyopia represent a superimposed disease or 
injury for which service connection could be established in 
this case.

Since there is no medical evidence of a superimposed disease 
or injury during the veteran's military service, his claim of 
entitlement to service connection for an eye condition must 
be denied.  The only evidence in support of the veteran's 
claim are his own lay statements, which are insufficient to 
prove his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the appeal is denied. 

III.  Increased Rating for a Low Back Disability

The veteran was treated for chronic low back pain while on 
active duty.  As a result, the RO granted service connection 
and assigned a 10 percent disability rating for right disc 
protrusion at L5-S1 and left disc protrusion at L4-5 with an 
annular tear and degenerative osteochondral changes of the 
lumbar spine.  The RO initially assigned an effective date of 
January 9, 2004.  In a September 2005 rating decision, 
however, the RO assigned an effective date of December 19, 
2003, the date after his separation from active duty.  The 
veteran appealed the RO's assignment of the initial 10 
percent disability rating. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R.  § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293 (September 23, 2002).

A 20 percent rating requires incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability meets the 
criteria for an initial 20 percent disability rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

As noted, a 20 percent rating is assigned if evidence shows 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  It thus appears 
that flexion limited to 60 degrees warrants a 20 percent 
rating.  Since a March 2004 VA examination report notes that 
the veteran's thoracolumbar spine exhibited 60 degrees of 
forward flexion, a 20 percent disability rating is warranted.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating higher than 20 percent under all applicable 
rating criteria.  First, there is no evidence of ankylosis of 
the thoracolumbar spine, as range-of-motion testing in March 
2004 showed flexion of 60 degrees, extension of 10 degrees, 
left lateral flexion of 20 degrees, right lateral flexion of 
25 degrees, and bilateral rotation of 30 degrees. 

Second, the Board finds that a disability rating higher than 
20 percent is not warranted on the basis of functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The March 2004 
VA examination report notes that there was objective evidence 
of painful motion on all movements following repetitive use.  
Nevertheless, there was no additional limitation of motion 
due to fatigue, weakness, or lack of endurance following 
repetitive use, thereby providing highly probative evidence 
against a disability rating higher than 20 percent under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to the rating criteria for intervertebral disc 
syndrome, the March 2004 VA examination report notes that the 
veteran was provided a medical certificate by a private 
physician prescribing bed rest for one or two weeks during 
the past year.  However, a disability rating higher than 20 
percent requires incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.  
Accordingly, an initial disability rating higher than 20 
percent is not warranted based upon incapacitating episodes.  

With respect to combining the veteran's orthopedic and 
neurological manifestations, the Board notes that the issue 
of entitlement to an initial disability rating higher than 10 
percent for left lumbar radiculopathy is a separate issue 
which will be addressed below.  38 C.F.R. § 4.25.  There is 
also no evidence of any significant neurological findings 
with respect to the veteran's right lower extremity which 
would warrant a separate disability rating.  Further, the 
Board may not use the difficulties caused by one service 
connected disorder to provide a basis to increase the 
evaluation of another service connected disorder. 

The Board thus concludes that the evidence supports a 20 
percent disability rating for the veteran's right disc 
protrusion at L5-S1 and left disc protrusion at L4-5 with an 
annular tear and degenerative osteochondral changes of the 
lumbar spine.  However, the preponderance of the evidence is 
against a disability rating higher than 20 percent under all 
applicable rating criteria.   

IV.  Left Lumbosacral Radiculopathy

The RO granted service connection and assigned a separate 10 
percent disability rating for left lumbosacral radiculopathy 
as secondary to the veteran's service-connected low back 
disability, effective December 19, 2003.  The veteran 
appealed that decision with respect to the initial 10 percent 
disability rating.  See Fenderson, supra. 

The veteran's left lumbosacral radiculopathy has been rated 
under DC 8520, which pertains to paralysis of the sciatic 
nerve.  Under this provision, mild incomplete paralysis 
warrants a 10 percent disability rating; moderate incomplete 
paralysis warrants a 20 percent disability rating; moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating; and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, DC 8520 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

In this case, findings contained in the March 2004 VA 
examination report show that the veteran's left lumbosacral 
radiculopathy is manifested by no more than mild incomplete 
paralysis of the left sciatic nerve.  In this regard, mild 
incomplete paralysis is shown by the fact that there was 
diminished pinprick and smooth sensation on the left L5-S1 
dermatomes of the foot.  However, his left lower extremity 
demonstrated only a slight decrease in muscle strength, which 
was 4/5 in the left extensor hallucis longus, the tibialis 
anterior, the ankle dorsiflexors, and the left ankle plantar 
flexion muscle gastrocnemius.  Moreover, although ankle jerks 
were absent, knee jerks were + 2 and symmetrical.  Lastly, 
straight leg raising and Lasegue testing were positive 
bilaterally.  In short, these findings are consistent with 
only mild incomplete paralysis of the left sciatic nerve, 
thereby providing highly probative evidence against the 
veteran's claim.

The Board also reviewed VA outpatient treatment records dated 
from 2002 to 2005, none of which show more than mild 
incomplete paralysis of the left sciatic nerve.  Of 
particular relevance, neurological testing in November 2004 
reveled +3 patellar reflexes and +2 Achilles reflexes on the 
left.  Muscle testing in the left lower extremity was 5/5, 
except for 4/5 strength in the quadriceps, hamstrings, and 
iliopasas.  These findings are also consistent with only mild 
incomplete paralysis of the left sciatic nerve, and thus do 
not support a disability rating higher than 10 percent.

In conclusion, the above clinical findings show no more than 
mild incomplete paralysis of the left sciatic nerve, thereby 
provide highly probative evidence against the veteran's 
claim.  In other words, the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability rating higher than 10 percent for his left 
lumbosacral radiculopathy.  Hence, the appeal is denied. 




V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations in March 2004.  These examinations found no 
evidence of a bilateral ankle condition, a testicle 
condition, or a superimposed disease or injury to either eye.  
The veteran's service-connected low back disability and 
secondary left radiculopathy were also properly evaluated at 
that time.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for a bilateral ankle condition is denied. 

Service connection for a testicle condition is denied.  

Service connection for an eye condition is denied. 

An initial 20 percent disability rating for right disc 
protrusion at L5-S1 and left disc protrusion at L4-5 with an 
annular tear and degenerative osteochondral changes of the 
lumbar spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An initial disability rating higher than 10 percent for left 
lumbosacral radiculopathy is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


